Gileillan, C. if.
When this case was here before, (46 Minn. 256, 48 N. W. Rep. 908,) it was held to be one for the application of the rule that an agent authorized to sell property cannot, in a sale made *423by himself, be the purchaser, so as to hold the property as against his principal, unless it appears that the latter, with full knowledge of all the facts, either previously consented to or subsequently ratified the transaction; and that to sustain such a sale the agent must prove such knowledge and consent or ratification.
An application for reargument was denied October 4, 1892.
(Opinion published 52 N. W. B-ep. 909.)
The defendants were plaintiff’s agents to sell the real estate and they, with one Jewett, one Keith, and one Johnson, became the purchasers, the defendants negotiating the sale at a price given them by plaintiff; but the conveyance from her was taken — for convenience, as claimed — to Jewett alone.
The court below found on the second trial that before the conveyance the plaintiff and her husband — then her agent in the matter— were fully informed that defendants were interested in the purchase, and to what extent, and consented thereto. The evidence fully sustains that finding. It appears from the evidence that plaintiff’s husband was, and acted as, her agent, not only to employ the defendants to make the sale, but with general charge and supervision of the matter, as fully as she might herself have exercised personally. So that his knowledge of who were the purchasers was her knowledge, also. He was in no respect a mere coagent with defendants, but stood rather as plaintiff’s alter ego. This disposes of several of the assignments of error. All the material findings of fact are sustained by the evidence.
There is nothing requiring special notice, in any assignment of of error, other than those covered by the above.
Order affirmed.